TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00436-CR



                                    Adam McGuire, Appellant

                                                  v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-05-904028, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Adam McGuire pleaded guilty to murder, a lesser included offense of the capital

murder alleged in the indictment. See Tex. Pen. Code Ann. § 19.02 (West 2003). The court

adjudged him guilty and, after hearing evidence, sentenced him to forty-five years’ imprisonment.

McGuire’s court-appointed attorney filed a brief concluding that the appeal is frivolous and without

merit. See Anders v. California, 386 U.S. 738 (1967).

               McGuire filed a pretrial motion to suppress his statement to the police that was heard

and overruled by the trial court. Counsel states in his brief, in apparent reference to the suppression

motion, that McGuire’s unbargained guilty plea waived all nonjurisdictional defects or errors that

occurred before the plea was entered. Counsel cites Jack v. State, 871 S.W.2d 741, 742 (Tex. Crim.

App. 1994), an opinion applying what was referred to as the Helms rule. See Helms v. State, 484
S.W.2d 925, 927 (Tex. Crim. App. 1972). The Helms rule was abandoned in Young v. State, 8
S.W.3d 656, 666-67 (Tex. Crim. App. 2000). A valid plea of guilty waives or forfeits the right to

appeal a claim of error only when the judgment of guilt was rendered independent of, and is not

supported by, the error. Id. A judgment is not independent of a ruling that admitted evidence in

error. Id. at 667 n.32.

               The appeal is abated. McGuire’s appointed counsel, Mr. Walter C. Prentice, shall file

a supplemental brief addressing the trial court’s order overruling the motion to suppress no later than

forty-five days from the date of this opinion. We express no opinion on the merits of the issue, and

counsel may conclude that there is no meritorious basis for contesting the trial court’s ruling. The

purpose of the abatement is to give counsel the opportunity to reexamine the record without regard

to the defunct Helms rule.




                                               __________________________________________

                                               Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Filed: July 25, 2006

Do Not Publish




                                                  2